IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                          : No. 708
                                :
DESIGNATION OF CHAIR AND VICE-  : CIVIL PROCEDURAL RULES DOCKET
CHAIR OF THE DOMESTIC RELATIONS :
PROCEDURAL RULES COMMITTEE      :




                                         ORDER

PER CURIAM
         AND NOW, this 28th day of July, 2020, the Honorable Daniel J. Clifford, III, is

hereby designated as Chair, and Jennifer P. Bierly, Esquire, is designated as Vice-Chair,

of the Domestic Relations Procedural Rules Committee, commencing September 1,

2020.